Citation Nr: 0813471	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1974 
and from September 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the VA Regional 
Office (RO) in Waco, Texas, which granted service connection 
for PTSD and assigned a 50 percent disability evaluation.  


FINDINGS OF FACT

The veteran's PTSD does not manifest as occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2003 and September 2007.  The RO 
provided the requisite notification regarding the disability 
evaluation or the effective date that could be assigned in 
September 2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

A VA psychiatric examination was conducted in January of 
2003.  At that time the veteran reported intrusive thoughts, 
nightmares two to three times a month, and avoidance 
behavior.  The veteran stated he had few friends and was 
detached from others.  The examiner noted a restricted range 
of affect and anhedonia.  Also noted were symptoms of 
increased arousal, sleep disturbances, irritability, 
outbursts of anger, and impulsive behavior.  In terms of 
employment, the veteran stated he had worked very 
intermittently for the past three years, due to PTSD, 
alcoholism, and emphysema.  The examiner reported that the 
veteran displayed good hygiene, with no impairment of thought 
processes or communication.  Speech was coherent, and 
thinking was logical with no hallucinations or delusions.  
The veteran stated that he had suicidal thoughts in the past, 
but none recently.  Short and long term memory was said to be 
within normal limits.  No obsessive or ritualistic behavior 
was noted, nor were panic attacks, and affect was not 
excessively anxious.  The examiner offered the opinion that 
the veteran's global assessment of function (GAF) score was 
58, and that the extent of the veteran's disability in terms 
of occupational and social impairment was considered to be 20 
to 30 percent due to PTSD, 50 percent due to emphysema, and 
20 percent due to alcohol abuse.

An additional VA psychiatric examination was conducted in 
December 2005.  The veteran's medical history noted that the 
veteran was largely socially isolated and has not worked 
since 2002, primarily due to emphysema.  Symptoms at that 
time included nightmare and intrusive memories, avoidance 
behavior, and heightened arousal.  The examiner noted that 
the veteran's mood was neutral and affect blunted, with some 
depression.  The veteran reported some suicidal rumination 
but denied intent.  The veteran stated he was able to take 
pleasure in some things and denied helplessness or 
hopelessness, but reported some paranoid thinking.  Thought 
processes were said to be logical, but some impairment in 
both recent and remote recall was noted.  The veteran's GAF 
score at that time was said to be 58.  

In September 2007 a VA psychiatric examination was conducted 
and it was noted that the veteran had not been hospitalized 
for psychiatric problems and currently was not taking 
medication.  The veteran's symptoms included intrusive 
thoughts, nightmares, flashbacks, isolation, avoidance 
behavior, hypervigilance, poor concentration, disturbed 
sleep, and increased startle reflex.  The veteran stated that 
he awakens from a light sleep and has to check outside for 
noises.  Once inside the house he has checking rituals 
regarding his locks and windows.  The veteran remained 
unemployed and reported occasional suicidal thoughts but no 
history of attempts.  The veteran's GAF score was said to be 
50.  The examiner noted that the veteran's PTSD 
symptomatology resulted in deficiency in the veteran's 
ability to work.  

A hearing was held before the undersigned in March 2008.  The 
veteran stated that his PTSD had gotten worse, and described 
times when he could not sleep and he walks around his house 
to make sure all his doors and windows are locked.  The 
veteran also testified to intrusive thoughts about Vietnam.  
The veteran testified that he was not taking medications but 
was attending group therapy.  Under questioning, the veteran 
stated that he doesn't work because of emphysema, and that he 
has a hard time with stairs or walking long distances.  The 
veteran reported that he had problems with both short and 
long term memory.  Also reported were avoidance behaviors, 
trouble with relationships, and inability to keep a job for 
very long.  

The veteran essentially contends that the current evaluation 
assigned for his PTSD disability does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Based upon a review of the above the Board concludes that the 
evidence in this matter does not support an evaluation in 
excess of 50 percent for PTSD.  Although the veteran clearly 
demonstrates some occupational and social impairment, the 
evidence in this matter does not demonstrate that the 
veteran's PTSD manifests to the degree that would warrant a 
70 percent or higher rating.  Specifically, although the 
veteran has reported some suicidal ideation, isolation, and 
deficiencies relationships, those symptoms do not appear to 
interfere with routine activities to the extent that a higher 
rating would be warranted.  The evidence in this matter does 
not appear to demonstrate intermittently illogical, obscure, 
or irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  The record does not 
demonstrate significant impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  As such, an evaluation in excess of 50 percent in 
not warranted.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


